DETAILED ACTION
Response to Amendment
The Amendment filed on December 18, 2020 has been entered. Claims 1-8 and 11-17 remain pending in the application. Applicant’s arguments with respect to the 103 rejections of claims 1-8 and 11-17 have been fully considered but they are not persuasive. Applicant’s amendments to the Claims have necessitated new grounds of rejection.

Claim Objections
Claim 1 is objected to because of the following informalities:
“layer; and” in line 14 should read “portion;”.
“portion; and” in line 16 should read “portion;”.
“pressure compression” in line 20 should read “pressure-compression”.
“said staple” in line 22 should read “said surgical staple”.
Claim 11 is objected to because of the following informalities:
“layer; and” in line 23 should read “layer;”.
“pressure compression” in line 26 should read “pressure-compression”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 and 11-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "said third pressure-compression" in line 21. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the examiner is interpreting the limitation as if it instead reads “said third pressure-compression curve”.
Claim 1 recites the limitation "said unfired to said fired position" in line 22. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the examiner is interpreting the limitation as if it instead reads “said initial position to said fired position”.
Claim 11 recites the limitation "said third pressure-compression" in line 27. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the examiner is interpreting the limitation as if it instead reads “said third pressure-compression curve”.
Claim 11 recites the limitation "said staple" in line 28. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the examiner is interpreting the limitation as if it instead reads “said fastener”.
Claim 11 recites the limitation "said unfired to said fired position" in lines 28-29. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the examiner is interpreting the limitation as if it instead reads “said initial position to said fired position”.
Claims 2-8 are rejected as being indefinite because they depend from claim 1.
Claims 12-17 are rejected as being indefinite because they depend from claim 11.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 11, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Aldridge et al. (US 2012/0241491), hereinafter Aldridge, in view of Widenhouse et al. (US 2012/0248169), hereinafter Widenhouse.
Regarding claim 1, Aldridge discloses a fastener cartridge assembly (shown in Figure 92, or shown in Figure 87) for a surgical instrument, said fastener cartridge assembly comprising:
a. a staple cartridge (4800 in Figure 92, or 4600 in Figure 87) fashioned for ejecting surgical staples (such as 4620 in Figure 87) into tissue (Paragraph 0746, or Paragraph 0744);
b. a collapsible compensation layer (4812 in Figure 92, or 4612 in Figure 87) (Paragraph 0746, or Paragraph 0744);
c. at least one resilient compensation layer (4811 in Figure 92, or 4611 in Figure 87) adjacent a surface of said collapsible compensation layer (4812 or 4612) (apparent from Figure 92/87); and
d. a surgical staple (such as 4620 in Figure 87) moveable between an initial position and a fired position, wherein the surgical staple (such as 4620) is configured to compress at least a portion of said at least one resilient compensation layer (4811 or 4611) when said surgical staple (such as 4620) is moved to said fired position (Paragraph 0746, or Paragraph 0744);
wherein said collapsible compensation layer (4812 or 4612) comprises a first collapsible portion (middle zig-zag sub-layer shown in Figure 92, or middle sub-layer 4612a in Figure 87) and a second collapsible portion (top zig-zag sub-layer of 4812 shown in Figure 92, or top sub-layer 4612a in Figure 87), wherein said first collapsible portion comprises: a. a construct layer (middle zig-zag sub-layer shown in Figure 92, or middle sub-layer 4612a in Figure 87);
wherein said at least one resilient compensation layer (4811 or 4611) has a first pressure-compression curve (inherent), wherein said collapsible compensation layer (4812 or 4612) has a second pressure-compression curve (inherent), wherein said first pressure-compression curve and said second pressure-compression curve combine to create a third pressure-compression curve (the pressure-compression curve of the entirety of 4810/4610 in Figure 92/87, which is inherently a combination of the first pressure-compression curve and the second pressure-compression curve since 4810/4610 is a combination of 4811/4611 and 4812/4612) and wherein said third pressure-compression curve (the pressure-compression curve of the entirety of 4810/4610) does not exceed a threshold pressure (an extremely high pressure such as 1000 grams per square millimeter) when said surgical staple (such as 4620) is moved from said initial position to said fired position (because the surgical staple does not and 
However, Aldridge does not disclose: said first collapsible portion comprises pins extending perpendicular to said construct layer; and said second collapsible portion comprises apertures for frictionally receiving said pins of said first collapsible portion.
Widenhouse teaches that it was known to provide a compensation layer (13920 and 13921 collectively in Figure 343) with: a first portion (13920) and a second portion (13921), wherein said first portion (13920) comprises: a. a construct layer (the rectangular portion of 13920 below ridges 13923 and valleys 13924 in Figure 343); and b. pins (13923 in Figure 343) extending perpendicular to said construct layer (the rectangular portion of 13920 below ridges 13923 and valleys 13924 in Figure 343) (apparent from Figure 343); and wherein said second portion (13921) comprises apertures (the holes/grooves/recesses in 13921 that receive pins 13923 shown in Figure 343) for frictionally receiving said pins (13923) of said first portion (13920) (apparent from Figure 343); in order to store staples (13030 in Figure 343) inside the compensation layer (13920 and 13921 collectively) in their unfired position and hold tips of legs (13032 in Figure 343) of the staples (13030) in position until the staples (13030) are moved from their unfired position into their fired position (Paragraph 0739).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Aldridge to incorporate the teachings of Widenhouse by providing the first collapsible portion with pins extending perpendicular to said construct layer, and by providing the second collapsible portion with apertures for frictionally receiving said pins of said first collapsible portion, because doing so would achieve the predictable results of storing the staples inside the compensation layer in their unfired position, and holding tips of legs of the staples in position until the staples are moved from their unfired position into their fired position, thereby making the fastener cartridge assembly safer for use by humans by preventing inadvertent tearing by the staples. KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).
Regarding claim 2, Aldridge in view of Widenhouse teaches that said collapsible compensation layer (4612 of Aldridge as modified for claim 1) is affixed to a surface of said staple cartridge (4600 of Aldridge) with adhesive (Paragraph 0744 lines 31-34 of Aldridge).
Regarding claim 4, Aldridge in view of Widenhouse teaches that said collapsible compensation layer (4812 or 4612 of Aldridge as modified for claim 1) is compressed at a predetermined pressure (Paragraph 0746 lines 30-36 of Aldridge, or Paragraph 0744 lines 9-20 of Aldridge).
Regarding claim 5, Aldridge in view of Widenhouse teaches that a first slope of said second pressure-compression curve is greater than a first slope of said first pressure-compression curve at a low compression and a second slope of said second pressure-compression curve is less than a second slope of said first pressure-compression curve at a compression higher than said low compression (inherent because the collapsible compensation layer [4812/4612 of Aldridge as modified for claim 1] does not compress/deflect much until a predetermined pressure is reached, after which point the collapsible compensation layer [4812/4612 of Aldridge as modified for claim 1] compresses/deflects drastically for a small change in pressure, while the resilient compensation layer [4811/4611 of Aldridge] compresses/deflects steadily at all pressures; Paragraph 0746 / Paragraph 0744 of Aldridge).
Regarding claim 11, Aldridge discloses a fastener cartridge assembly (shown in Figure 92, or shown in Figure 87) for a surgical instrument, the fastener cartridge assembly comprising:
a. a tissue thickness compensator (4811 and 4812 collectively in Figure 92, or 4611 and 4612 collectively in Figure 87) compressible to a strain level, the tissue thickness compensator comprising:
i. a resilient compensation layer (4811 or 4611) having a first pressure-compression curve (inherent);
ii. a collapsible compensation layer (4812 or 4612) adjacent said resilient compensation layer (4811 or 4611) (apparent from Figure 92/87; Paragraph 0746, or Paragraph 0744), said collapsible compensation layer (4812 or 4612) having a second pressure-compression curve (inherent), wherein a first slope of said second pressure-compression curve is greater than a first slope of said first pressure-compression curve at a first compression and a second slope of said second pressure-compression curve is less than a second slope of said first pressure-compression curve at a second compression; and wherein said second compression is higher than said first compression (inherent because the collapsible compensation layer 4812/4612 does not compress/deflect much until a predetermined pressure is reached, after which point the collapsible compensation layer 4812/4612 compresses/deflects drastically 
b. a fastener (such as 4620 in Figure 87) moveable between an initial position and a fired position, wherein said fastener (such as 4620) is configured to compress at least a portion of said tissue thickness compensator (4811 and 4812 collectively, or 4611 and 4612 collectively) when said fastener (such as 4620) is moved to said fired position (Paragraph 0746, or Paragraph 0744);
wherein said collapsible compensation layer (4812 or 4612) comprises a first collapsible portion (middle zig-zag sub-layer shown in Figure 92, or middle sub-layer 4612a in Figure 87) and a second collapsible portion (top zig-zag sub-layer of 4812 shown in Figure 92, or top sub-layer 4612a in Figure 87), wherein said first collapsible portion comprises: a. a construct layer (middle zig-zag sub-layer shown in Figure 92, or middle sub-layer 4612a in Figure 87);
wherein said first pressure-compression curve and said second pressure-compression curve combine to create a third pressure-compression curve (the pressure-compression curve of the entirety of 4810/4610 in Figure 92/87, which is inherently a combination of the first pressure-compression curve and the second pressure-compression curve since 4810/4610 is a combination of 4811/4611 and 4812/4612) and wherein said third pressure-compression curve (the pressure-compression curve of the entirety of 4810/4610) does not exceed a threshold pressure (an extremely high pressure such as 1000 grams per square millimeter) when said fastener (such as 4620) is moved from said initial position to said fired position (because the fastener does not and cannot possibly compress 4810/4610 with a pressure as high as 1000 grams per square millimeter when the fastener is moved from the initial position to the fired position).
However, Aldridge does not disclose: said first collapsible portion comprises pins extending perpendicular to said construct layer; and said second collapsible portion comprises apertures for frictionally receiving said pins of said first collapsible portion.
Widenhouse teaches that it was known to provide a compensation layer (13920 and 13921 collectively in Figure 343) with: a first portion (13920) and a second portion (13921), wherein said first portion (13920) comprises: a. a construct layer (the rectangular portion of 13920 below ridges 13923 and valleys 13924 in Figure 343); and b. pins (13923 in Figure 343) extending perpendicular to said construct 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Aldridge to incorporate the teachings of Widenhouse by providing the first collapsible portion with pins extending perpendicular to said construct layer, and by providing the second collapsible portion with apertures for frictionally receiving said pins of said first collapsible portion, because doing so would achieve the predictable results of storing the staples inside the compensation layer in their unfired position, and holding tips of legs of the staples in position until the staples are moved from their unfired position into their fired position, thereby making the fastener cartridge assembly safer for use by humans by preventing inadvertent tearing by the staples. KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).
Regarding claim 12, Aldridge in view of Widenhouse teaches that said collapsible compensation layer (4612 of Aldridge as modified for claim 11) is affixed to a surface of said cartridge assembly (shown in Figure 87 of Aldridge) with adhesive (Paragraph 0744 lines 31-34 of Aldridge).
Regarding claim 14, Aldridge in view of Widenhouse teaches that said collapsible compensation layer (4812 or 4612 of Aldridge as modified for claim 11) is compressed at a predetermined pressure (Paragraph 0746 lines 30-36 of Aldridge, or Paragraph 0744 lines 9-20 of Aldridge).

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Aldridge in view of Widenhouse in further view of Schmid et al. (US 2013/0256373), hereinafter Schmid.
Regarding claim 3, Aldridge in view of Widenhouse teaches all the limitations of the claim as stated above except: a surface of said staple cartridge is uneven and said collapsible compensation layer is tailored to fit onto the uneven surface.

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Aldridge in view of Widenhouse to incorporate the teachings of Schmid by providing the staple cartridge of Aldridge in view of Widenhouse with an uneven surface, wherein said collapsible compensation layer is tailored to fit onto the uneven surface, because doing so would achieve the predictable result of releasably attaching the collapsible compensation layer (4812/4612 of Aldridge as modified for claim 1) to the staple cartridge. KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).
Regarding claim 13, Aldridge in view of Widenhouse teaches all the limitations of the claim as stated above except: a surface of said cartridge assembly is uneven and said collapsible compensation layer is tailored to fit onto the uneven surface.
Schmid teaches that it was known to provide an anvil (800 in Figure 34, analogous to the cartridge assembly of Aldridge) with an uneven surface (the surface of 800 at the area(s) of protrusions 810 in Figure 34), wherein a compensation layer (400 in Figure 34) is tailored to fit onto the uneven surface, in order to releasably attach the compensation layer (400) to the anvil (Paragraph 0162).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Aldridge in view of Widenhouse to incorporate the teachings of Schmid by providing the cartridge assembly of Aldridge in view of Widenhouse with an uneven surface, wherein said collapsible compensation layer is tailored to fit onto the uneven surface, because doing so would achieve the predictable result of releasably attaching the collapsible compensation layer (4812/4612 of Aldridge as modified for claim 11) to the cartridge assembly. KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).

Claims 6-8 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Aldridge in view of Widenhouse in further view of Gonzalez et al. (US 2012/0241498), hereinafter Gonzalez.
Regarding claims 6 and 15, Aldridge in view of Widenhouse teaches all the limitations of the claim as stated above but does not expressly teach: said second collapsible portion is comprised of one of an open celled foam, a closed cell foam or a woven bioabsorbable fabric.
Gonzalez teaches that it was known to provide a compensation layer (70415 in Figure 200) comprised of a bioabsorbable open/closed cell foam in order to compensate for a thickness of tissue and make the compensation layer (70415) bioabsorbable (Paragraph 0405 lines 3-5).
Because both the material of the second collapsible portion of Aldridge in view of Widenhouse and the bioabsorbable open/closed cell material of the compensation layer (70415) of Gonzalez can compensate for a thickness of tissue, it would have been obvious to one of ordinary skill in the art to substitute the material of the second collapsible portion of Aldridge in view of Widenhouse for a bioabsorbable open/closed cell foam as taught by Gonzalez, in order to achieve the predictable results of compensating for a thickness of tissue and making the collapsible compensation layer bioabsorbable. KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).
As an alternative to relying on Gonzalez, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have made the second collapsible portion of Aldridge in view of Widenhouse out of one of an open celled foam, a closed cell foam or a woven bioabsorbable fabric, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Please note that in Paragraphs 0030 and 0056 of the Patent Application Publication of the instant application, applicant has not disclosed any criticality for the claimed limitations.
Regarding claims 7 and 16, Aldridge in view of Widenhouse teaches all the limitations of the claim as stated above except: said second collapsible portion is further comprised of a plurality of liquid filled shells; and said liquid filled shells are configured to rupture and release a liquid at a predetermined pressure.
Gonzalez teaches that it was known to provide a compensation layer (70415 in Figure 200) with a plurality of liquid filled shells (70420 in Figure 200), wherein said liquid filled shells (70420) are configured to rupture and release a liquid (“medicament” mentioned in Paragraph 0405) at a predetermined pressure, in order to immediately treat tissue and reduce bleeding from the tissue (Paragraph 0405).

Regarding claims 8 and 17, Aldridge in view of Widenhouse in further view of Gonzalez teaches that said liquid (“medicament” mentioned in Paragraph 0405 of Gonzalez) contains one of a hemostatic agent or a therapeutic agent (Paragraph 0405 lines 32-34 of Gonzalez).

Response to Arguments
Applicant's argument with respect to the 103 rejections of claims 1-8 and 11-17 have been fully considered but they are not persuasive.
In response to Applicant’s argument that:
“Applicant submits that the art of record fails to teach or suggest all of the limitations recited in each independent claim in accordance with MPEP 2143.03. Applicant further submits that even in combination with Aldridge, Widenhouse fails to teach or suggest certain limitation of amended independent claims 1 and 11. Applicant respectfully requests that the rejections of amended independent claims 1 and 11 be withdrawn.”

the examiner firstly asserts that Aldridge teaches all the new limitations added to independent claims 1 and 11, as explained in the 103 rejections of claims 1 and 11 above. Secondly, the examiner points out that the phrase “threshold pressure” is not defined in claims 1 and 11, and thus the “threshold pressure” can even be interpreted as being an extremely high pressure such as 1000 grams per square millimeter. The examiner interpreted the phrase “threshold pressure” as such in the 103 rejections of claims 1 and 11 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office                                                                                                                                                                                                      action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANZIM IMAM whose telephone number is (571)272-2216.  The examiner can normally be reached on Mon - Fri 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  





/TANZIM IMAM/Examiner, Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731